Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 have been examined. Claims 1-14 have been rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Andrikos et al. (Location, Location, Location: Revisiting Modeling and Exploitation For Location-Based Side Channel Leakages, International Association for Cryptologic Research, Feb. 2019) in view of Ametani et al. (Guide For Numerical Electromagnetic Analysis Methods: Application To Surge Phenomena And Comparison With Circuit Theory-Based Approach, Cigré 2013).

As per claim 1, Andrikos teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method for near-field electromagnetic simulation for side-channel emission analysis of an integrated circuit (IC) (p. 1 ¶ 1 - p. 2 ¶ 2, p. 5 ¶ 2, p. 6 ¶ 5-6; Andrikos teaches modeling an ARM processor and performing near-field electromagnetic simulation for side-channel emission analysis of the ARM processor, corresponding to an integrated circuit; the teaching of modeling and performing simulation inherently means using a data processing system comprising a non-transitory machine readable medium storing executable program instructions which when executed by the data processing system), the method comprising:
simulating EM field strengths for a plurality of grid partitions of a circuit area of the IC based on a cryptographic work load applied to a model of the IC (p. 1 ¶ 1 – p. 2 ¶ 2, p. 3 bullets 1-4, p. 9 ¶ 4; Andrikos teaches partitioning the chip surface into a grid and simulating EM field strengths over the grid based on a cryptographic work load applied to a model of the IC);
identifying one or more of the grid partitions as a security sensitive region for the IC based on the EM field strengths, wherein one or more grid partitions outside of the security sensitive region are identified as non-security sensitive regions for the IC (p. 3 ¶ 2-6; Andrilos teaches modeling, performing simulation on a gridded IC, and identifying locations of compromised security based on EM leakages; locations of compromised security based on EM leakages correspond to grid partitions of security sensitive region, and grid partitions outside of locations of compromised security correspond to non-security sensitive region); and
simulating EM fields for the IC to perform the EM side-channel emission analysis of the EM fields from the non-security sensitive regions for the EM side-channel emission analysis in the non-security sensitive regions of the IC (p. 1 ¶ 1 – p. 2 ¶ 2, p. 3 bullets 1-4; Andrikos teaches modeling an ARM processor and performing near-field electromagnetic simulation for side-channel emission analysis), 
Andrikos does not teach:
wherein contributions of the EM fields are based on a linear superposition of wire currents.
However, Ametani teaches:
contributions of the EM fields are based on a linear superposition of wire currents (p. 25 section 3.1.1 Basic equations in electromagnetics ¶ 1, p. 26 ¶ 1-3; Ametani teaches electromagnetic field H(r,t)) as a function of current density J(r,t), where current density J refers to all currents and charges; “all currents” means sum of all currents at respective time, corresponding to a linear superposition of wire currents).
Andrikos and Ametani are analogous art because they are in the same field of modeling, simulating, and analyzing EM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrikos and Ametani. One of ordinary skill in the art would have been motivated to make such a combination because Ametani’s would have provided numerical electromagnetic analysis methods comprising basic equations and theory in electromagnetics to perform analysis that can deal with transients associated with both TEM and non-TEM propagation modes and give quite reasonable results with a satisfactory accuracy (p. 25 ¶ 2-3).

As per claim 8, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrikos et al. in view of Ametani et al. as applied to claim 1 above, and further in view of Das et al. (STELLAR: A Generic EM Side-Channel Attack Protection through Ground-Up Root Cause Analysis, IEEE 2019).

As per claim 2, Andrikos and Ametani in combination teach the medium as in claim 1, wherein the security sensitive region is identified based upon a respective EM field strength for each of the one more grid partitions (p. 3 ¶ 2-6; Andrilos teaches modeling, performing simulation on a gridded IC, and identifying locations of compromised security based on EM leakages; locations of compromised security based on EM leakages correspond to grid partitions of security sensitive region, and grid partitions outside of locations of compromised security correspond to non-security sensitive region).
Andrikos and Ametani do not teach:
the security sensitive region is identified based upon a respective EM field strength for each of the one more grid partitions exceeding a pre-defined threshold.
	However, Das teaches:
the security sensitive region is identified based upon a respective EM field strength for each of the one more grid partitions exceeding a pre-defined threshold (p. 11 left col. last paragraph, p. 15 right col. ¶ 2 from bottom, p. 16 left col. ¶ 5, p. 18 left col. ¶ 2; Das teaches that cryptographic ICs emit EM that leads to non-invasive side-channel attack and that EM emission is detectable based on EM field strengths above a threshold, which is dependable on technology of an IC, at locations on the ICs; this teaching indicates that the security sensitive region is identifiable based upon a respective EM field strength for each of the one more grid partitions exceeding a pre-defined threshold).
Andrikos, Ametani, and Das are analogous art because they are in the same field of modeling, simulating, and analyzing EM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrikos, Ametani, and Das. One of ordinary skill in the art would have been motivated to make such a combination because Das’ would have protected encryption signatures from radiating to prevent side-channel attack (p. 20 left col. ¶ 2).

As per claim 3, Andrikos, Ametani, and Das in combination teach the medium as in claim 2, Andrikos further teaches comprising performing an EM field transient waveform calculation of the security sensitive region of the IC based upon a time domain algorithm under a realistic cryptographic work load (p. 1 Abstract, p. 7 ¶ 3, p. 10 ¶ 1; Andrikos teaches performing EM field simulation using cryptographic algorithms on an IC, ARM processor, over time to identify the security sensitive region of the IC; performing EM field simulation of a model over time is performing an EM field transient waveform calculation; hence, these teachings read onto this claim).

As per claim 4, Andrikos, Ametani, and Das in combination teach the medium as in claim 3, Andrikos further teaches wherein chunked data are cycled in different cycles according to the time domain algorithm (p. 9 ¶ 4 – p. 10 ¶ 1; Andrikos teaches simulating model of a processor comprising SRAM and LUT occupying different regions and during the simulation accessing only one out of 64 word-size components at a time; a word comprises 4 bytes, which can be interpreted as a chunked data; in addition, Andrikos teaches accessing 64 word-size regions, p. 10 ¶ 1; this teaching means 64 word-size chunked data are accessed at 64 different cycles according to the time domain algorithm; these teachings in combination teach this claim).

As per claim 5, Andrikos, Ametani, and Das in combination teach the medium as in claim 3, Andrikos further teaches wherein the time-domain algorithm for the EM field transient waveform calculation is used for circuit level abstraction flow (p. 9 ¶ 4 – p. 10 ¶ 1; Andrikos teaches modeling an ARM processor, comprising components such as RAM, LUT, etc. and their corresponding areas, to simulate EM emission over a chip surface; EM emission simulation involving generating currents going through interconnected metal wires; hence, this teaching by Andrikos inherently indicates the simulation is for circuit level abstract flow in the time-domain algorithm).

As per claim 6, Andrikos, Ametani, and Das in combination teach the medium as in claim 3, Andrikos further teaches wherein the time-domain algorithm for the EM field transient waveform calculation is used for simulating and testing a design of the IC to evaluate if secret data is discoverable (p. 1 Abstract, p. 7 ¶ 3, p. 10 ¶ 1; Andrikos teaches performing EM field simulation using cryptographic algorithms on an IC, ARM processor, over time to identify the security sensitive region of the IC; performing EM field simulation of a model over time is performing an EM field transient waveform calculation; these teachings means simulation of EM field transient waveform is performed in time domain for testing if secret data is discoverable in that IC design).

As per claim 7, the medium as in claim 6, wherein the time-domain algorithm for the EM field transient waveform calculation is used for simulating and testing a design of the IC to evaluate if secret data is discoverable before the IC is fabricated (p. 1 Abstract, p. 7 ¶ 3, p. 10 ¶ 1; Andrikos teaches performing EM field simulation using cryptographic algorithms on an IC, ARM processor, over time to identify the security sensitive region on the IC; performing EM field simulation of a model over time is performing an EM field transient waveform calculation; these teachings means simulation of EM field transient waveform is performed in time domain for testing if secret data is discoverable in that IC design; an IC design means that design is not fabricated).

As per claim 9, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148